Citation Nr: 0709206	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-01 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1. Entitlement to service connection for pes planus.

2.  Entitlement to service connection for asthma.



REPRESENTATION

Appellant represented by:	Thomas Reed, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant had active service from June 1953 to August 
1955.

This case comes to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wilmington, Delaware.

By rating action in October 2002 service connection was 
denied for flat feet.  In a May 2005 rating decision service 
connection was denied for asthma.  

In April 2006, the veteran presented testimony at a video 
conference hearing conducted by the undersigned.


FINDINGS OF FACT

1.  Pes planus is not shown by competent medical evidence to 
have a nexus to service.
 
2.  Asthma is not shown by competent medical evidence to have 
a nexus to service.


CONCLUSIONS OF LAW

1.  Pes planus was not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 
(2006).
 
2.  Asthma was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.303, 3.304.
 

REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2001 and 
February 2005 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish a 
disability rating and an effective date for the disability on 
appeal.  The claims were readjudicated in December 2004 
(flatfeet) and October 2005 (asthma) statements of the case.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date for the disabilities on appeal is harmless because the 
Board has determined that the preponderance of the evidence 
is against the claims.  Hence, any questions regarding what 
rating or effective date would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Background

The veteran's August 1953 enlistment examination is silent 
for any evidence of asthma or pes planus.  The veteran's 
lungs and feet were clinically evaluated as normal.

Unfortunately, no other service department medical records 
are available, and they may have been lost in the 1973 fire 
at the National Personnel Records Center (NPRC) in St. Louis, 
Missouri.  The United States Court of Appeals for Veterans 
Claims (Court) has indicated that in such cases, the Board 
has a heightened obligation to explain its findings and 
conclusions, and to consider carefully the requirement that 
the benefit of the doubt be resolved in favor of the veteran. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board 
will comply with this heightened obligation in addressing the 
veteran's claims.

As noted there are no service medical records which reveal 
any chronic asthma or bilateral pes planus disorder.  
Notably, however, the veteran in his April 2006 video 
conference hearing testified that he did not complain of 
asthma or flat feet in service, nor was he treated or 
diagnosed for flat feet or asthma in service.

VA and private treatment records for the period since March 
1962 do not reveal any treatment or diagnoses of asthma.  
There are, however, two medical records, one dated October 
1982, from the Dickinson Medical Group, and the other a 
November 2003 VA outpatient clinic record which note flat 
feet.  No other comments, treatment records are offered, and 
no nexus opinions are offered.  Contrary to any suggestion by 
the appellant, his VA outpatient clinic physician did not 
offer an opinion linking any current disability to service.

Two non service pension claims were filed by the veteran in 
November 1964 and December 1982.  Neither reported pes planus 
disorder or asthma.  Subsequent to the denial of the November 
1964 claim, the veteran filed a notice of disagreement 
wherein he stated that he had been told postservice that he 
had asthma.  

An April 2005 letter from the representative notes that the 
veteran thought he had asthma as a child which stopped when 
he reached adulthood.  It subsequently reoccurred after he 
was exposed to the gas chamber training in service.  This was 
the only attack in service.  After discharge he was treated 
by Dr. Cambell, Ocean View, Maryland.  This physician was 
deceased and his records were unavailable.  Thereafter he was 
treated by a Dr. Angell, Millsboro, Delaware from 1958 to 
1959. These records were also unavailable.  

Analysis 

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service. 38 
U.S.C.A. §§ 1110, 1131. Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service. Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992). Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997)).

Lay statements from the veteran's relatives have been 
received, as well as his statements and testimony.  As 
laypersons, these statements and testimony as to medical 
diagnosis do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 
3.159(a)(l).

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
appellant's asthma and pes planus are related to service.  
There is no competent evidence which links either disorder to 
service.  Moreover, the veteran has testified that he did not 
report and he did not seek treatment for asthma or flat feet 
while in service.  Without competent evidence of a chronic 
disorder in-service, and without competent evidence linking a 
current disorder to service, the claims must be denied.

In reaching this decision the Board considered the veteran's 
own argument that these disorders were incurred while on 
active duty.  There is no evidence, however, showing that the 
veteran has the medical training necessary to offer an 
opinion which requires specialized medical knowledge.  As 
such, the veteran is not competent to offer such an opinion.  
Espiritu.

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for flat feet is denied.





____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


